 

SECURITIES PURCHASE AGREEMENT

 

 

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 14th day of January,
2020 by and between Appiphany Technologies Holdings, Corp., (the “Company”), and
GHS Investments, LLC (the “Investor”). 

Recitals

 

A.The Investor wishes to purchase from the Company and the Company wishes to
sell and issue to the Investor, upon the terms and conditions stated in this
Agreement, a Promissory Note in the original principal amount of $35,000
(“Note”).: 

 

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Definitions.  In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below: 

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries  

controls, is controlled by, or is under common control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock. 

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry. 

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information). 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. 

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation). 

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents. 

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein. 

 

“Purchase Price” means $35,000, which includes $30,000 in proceeds payable to
the Company, $3,000 representing a 10% original issuance discount on the Note
and $2,000 being withheld by the Investor to offset transaction costs. 

 

“SEC” means the United States Securities and Exchange Commission. 

 

“Securities” means the Note and the common shares issuable at conversion. 

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first
Person. 

 

“Transaction Documents” means this Agreement, the Note, the Company
Representation Letter, and supporting documents. 

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder. 

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

2.Purchase and Sale of the Securities.  Subject to the terms and conditions of
this Agreement, the Company shall sell and issue to the Investor the Note.  


2.1Security. As Security for the Company's obligations contained herein and in
all Notes issued by the Company to the Holder, following any Event of Default
which remains uncured for one hundred twenty (120) calendar days, the Holder
shall be granted an unconditional first priority interest in and to, any and all
property of the Company and its subsidiaries, of any kind or description,
tangible or intangible, whether now existing or hereafter arising or acquired
until the balance of all Notes has been reduced to $0.  "Any and all property,"
as described herein shall be inclusive of, but not limited to, assets reported
by the Company on its SEC filings, cash, inventory, accounts receivable,
intellectual property rights, equipment and property. The Investor is authorized
to make all filings the Investor, in its discretion, deems necessary to evidence
its security interests.
 

3.Closing.  Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Investor, the Company shall
deliver to the Investor, a Note registered the name of the Investor and the
Investor shall cause a wire transfer in same day funds to be sent to the account
of the Company as instructed in writing by the Company, in an amount
representing the Purchase Price for the Note (the “Closing Date”). The parties
hereto acknowledge that Investor made a wire transfer in the amount of thirty
thousand dollars ($30,000) on or about December 22, 2019 ("Initial Tranche"). 

 

4.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investor that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”) and as disclosed
in the Company’s SEC Filings: 

 

4. 1Organization, Good Standing and Qualification.  Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not and could not reasonably be expected to
have a Material Adverse Effect.  The Company’s Subsidiaries are listed on the
Company’s public disclosures filed with the SEC. 

 

4.2Authorization.  The Company has full power and authority and, has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) authorization of the performance of all obligations
of the Company hereunder or thereunder, and (iii) the authorization, issuance
(or reservation for issuance) and delivery of the Securities.  The Transaction
Documents constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy,  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

 

4.3Capitalization.  As of the date hereof, the authorized common stock of the
Company on the date hereof is 5,000,000,000; (b) the number of shares of capital
stock issued and outstanding as of January 3, 2020 is 174,289,717 ; (c) the
number of shares of capital stock issuable pursuant to the Company’s stock plans
is zero; and (d) the number of shares of capital stock issuable and reserved for
issuance pursuant to securities (other than the Securities) exercisable for, or
convertible into or exchangeable for any shares of capital stock of the Company
as of January 6, 2020 are only the shares issued in connection with the
conversion of the Note.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights.  All of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim.  No Person is entitled to pre-emptive or similar statutory or contractual
rights with respect to any securities of the Company.  Other than described
herein and in the Company's periodic reports filed with the SEC, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind.   

 

The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investor) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security. 

 

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events. 

 

4.4Valid Issuance.  The issued Securities have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, shall be free and
clear of all encumbrances and restrictions (other than those created by the
Investor), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  Upon the due conversion of
the Debenture, the Converted Shares will be validly issued, fully paid and
non-assessable free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws and except for those created by the Investor.  The
Company has reserved a sufficient number of shares of Common Stock for issuance
upon the exercise of the Debenture, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investor. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

4.5Consents.  The execution, delivery and performance by the Company of the
Transaction Documents, and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws, and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.  Subject to the accuracy of the
representations and warranties of the Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Securities, (ii) the issuance of the Shares upon due conversion of the
Debenture, and (iii) the other transactions contemplated by the Transaction
Documents from the provisions of any shareholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Articles of
Incorporation or By-laws that is or could reasonably be expected to become
applicable to the Investor as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investor or the exercise of any
right granted to the Investor pursuant to this Agreement or the other
Transaction Documents. 

 

4.6Delivery of SEC Filings; Business.  The Company has made available or shall
make available, within 60 calendar days from the execution of this Agreement, to
the Investor through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for its last fiscal year (the “10-K”),
and all other reports filed by the Company pursuant to the 1934 Act since the
filing of the 10-K and prior to the date hereof (collectively, the “SEC
Filings”).  The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period.  The Company and its Subsidiaries are
engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of the business of the Company and its Subsidiaries, taken as
a whole. 

 

4.7Use of Proceeds.  The net proceeds of the sale of the Note hereunder shall be
used by the Company for working capital and general corporate purposes. The
Company agrees that it shall not use the funds from this Agreement, at any time,
to lend money, give credit or make advances to any officers, directors,
employees, subsidiaries and affiliates of the Company. 

 

4.8No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Articles of Incorporation or the Company’s Bylaws, both as in effect
on the date hereof (true and complete copies of which have been made available
to the Investor through the EDGAR system), or (ii)(a) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, any Subsidiary or any of their
respective assets or properties, or (b) any agreement or instrument to which the
Company or any Subsidiary is a  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



party or by which the Company or a Subsidiary is bound or to which any of their
respective assets or properties is subject.

 

4.9Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. 

 

4.10No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities. 

 

4.11No Integrated Offering.  Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
1933 Act. 

 

4.12Private Placement.  The offer and sale of the Securities to the Investor as
contemplated hereby is exempt from the registration requirements of the 1933
Act. 

 

5.Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that: 

 

5.1Organization and Existence.  Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement. 

 

5.2Authorization.  The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally. 

 

5.3Purchase Entirely for Own Account.  The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws.  Nothing
contained herein shall be  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



deemed a representation or warranty by such Investor to hold the Securities for
any period of time.  Such Investor is not a broker-dealer registered with the
SEC under the 1934 Act or an entity engaged in a business that would require it
to be so registered.

 

5.4Investment Experience.  Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby. 

 

5.5Disclosure of Information.  Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities.  Such Investor
acknowledges receipt of copies of the SEC Filings.  Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
amend or affect such Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. 

 

5.6Restricted Securities.  Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. 

 

5.7Legends.  It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend: 

 

(a)“The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144(i), or (iii)
the Company has received an opinion of counsel reasonably satisfactory to it
that such transfer may lawfully be made without registration under the
Securities Act of 1933 or qualification under applicable state securities
laws.” 

 

(b)If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority. 

 

5.8Accredited Investor.  Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act. 

 

5.9No General Solicitation.  Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation. 

 

5.10Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Investor.

 

6.  Conditions to Closing. 

 

6.1Conditions to the Investor’s Obligations. The obligation of the Investor to
purchase the Note at Closing is subject to the fulfillment to such Investor’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by the Investor: 

 

(a)The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing Date. 

 

(b)The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities, and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect. 

 

(c)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents. 

 

(d)The Company shall have executed and delivered the Notes and supporting
documentation.  

 

(e)The Company shall have executed and delivered the Irrevocable Transfer Agent
Instructions. 

 

(f)No stop order or suspension of trading shall have been imposed by the public
markets on which the Company’s common stock is traded or quoted, the SEC or any
other governmental or regulatory body with respect to public trading in the
Common Stock. 

 

6.2Conditions to Obligations of the Company. The Company's obligation to sell
and issue the Note at Closing is subject to the fulfillment to the satisfaction
of the Company  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



on or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

 

(a)The representations and warranties made by the Investor in Section 5 hereof,
other than the representations and warranties contained in Sections 5.3, 5.4,
5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be true and
correct in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.  The Investment Representations shall be
true and correct in all respects when made, and shall be true and correct in all
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.  The Investor shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by them on or prior to the Closing Date. 

 

(b)The Investor shall have delivered the Purchase Price to the Company in
accordance with the schedule outlined herein.  

 

 

6.3Termination of Obligations to Effect Closing; Effects. 

 

(a)The obligations of the Company, on the one hand, and the Investor, on the
other hand, to effect the Closing shall terminate as follows: 

 

(i)Upon the mutual written consent of the Company and the Investor; 

 

(ii)By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company; 

 

(iii)By the Investor if any of the conditions set forth in Section 6.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Investor; orprovided, however, that, except in the case of clause (i) above, the
party seeking to terminate its obligation to effect the Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing. 

 

7.Survival and Indemnification. 

 

7.1 Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement. 

 

7.2 Indemnification.  The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

 

7.3 Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 7.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however,that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not affect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding. 

 

8.Miscellaneous. 

 

8.1Successors and Assigns.  This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investor, as applicable,
provided, however, that an Investor may assign its rights and delegate its
duties hereunder in whole or in part to an Affiliate or to a third party
acquiring some or all of its Securities in a private transaction without the
prior written consent of the Company, after notice duly given by such Investor
to the Company.  The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



8.2Counterparts; This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may also be executed in
electronic form, which shall be deemed an original. 

 

8.3Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. 

 

8.4Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by fax, then such notice
shall be deemed given upon receipt of confirmation of complete transmittal,
(iii) if given by mail, then such notice shall be deemed given upon the earlier
of (A) receipt of such notice by the recipient or (B) three days after such
notice is deposited in first class mail, postage prepaid, and (iv) if given by
an internationally recognized overnight air courier, then such notice shall be
deemed given one business day after delivery to such carrier.  All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party: 

 

If to the Company: 

 

Appiphany Technologies Holdings Corp.

375 West 200 South, Suite 225

Salt Lake City, UT 84101

Attn: Scott Cox

 

Email: scott@verdebh.com

Tel: 972-948-1179

 

 

If to the Investor: 

 

GHS Investments, LLC

420 Jericho Turnpike, Suite 102

Jericho, NY 11753


 

 

8.5Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.  In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings. 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



 

8.6Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company. 

 

8.7Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect. 

 

8.8Entire Agreement.  This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof. 

 

8.9Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained. 

 

8.10Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada, without regard to principles of conflicts of law.
 Each of the parties hereto irrevocably submit to the exclusive jurisdiction of
the state and federal courts sitting in New York City, New York over any action
or proceeding arising out of or relating to this Agreement and the parties
hereto hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such court. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. The parties hereto further waive any objection to venue
in the State of New York and any objection to an action or proceeding in the
State of New York on the basis of forum non conveniens.
   

[signature page follows]

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written. 

 

The Company:Appiphany Technologies Holdings, Corp.  

 

 

 

By: 

Name: Scott A. Cox 

Title:   CEO 

 

The Investor:GHS Investments, LLC.  

 

 

 

By:  

Member 

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



 

Disclosure Schedules/ Exhibits

--------------------------------------------------------------------------------

14